DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  Claim 1, line 1 “adjusts” should be “adjust”; “have” should be “having”.  Claim 9, line 3 “positon” should be “position”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the axle and ancillary elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 states “may be secured by optional redundant rotational securement of the small end”.  With the use of the term “may be”, it is unclear whether this limitation is part of the claim or not.
Claims 10 and 12 discuss “optional redundant rotational securement of the small end of the axle”.  The scope of the claims are indefinite as it is unclear whether these limitations are part of the claims or not as they are optional.
Claim 14 recites the limitation "the means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 introduces the element “a front brake caliper” in line 1.  Claim 14, line 2 then introduces “a brake caliper”.  It is unclear if the “brake caliper” in line 2 is referencing the “brake caliper” in line 1 or is a separate “brake caliper”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorscheider (US 2012/0212040).
With respect to claim 1, Lorscheider discloses an offset axle and ancillaries (figs. 9A-10) have a means to adjusts steering and handling characteristics of a motorcycle or a bicycle (abstract), herein referred to as a cycle, the axle connects a front wheel (paragraph 5) of the cycle to two front forks of the cycle (paragraph 42), the axle adjusts a rotational axis of the front wheel to a plurality of positions relative to the forks of the cycle (paragraph 4), each position of the front wheel rotational axis results in a respective combination of steering and handling characteristics for the cycle (paragraph 4).  (Figs. 1A-10, paragraphs 4-87.)
With respect to claim 2, Lorscheider discloses the axle (figs. 9A-10) is integrally formed as a single structure, a first end of the axle is a large end (37) of a cylindrical form with an eccentric large end step (36), a second end of the axle is a small end (33) of a cylindrical form, a diameter of the small end is less than a diameter of the large end (fig. 2C; paragraphs 63, 77), the small end is concentric with the large end (paragraph 6).  (Figs. 1A-10, paragraphs 4-87.)
With respect to claim 3, Lorscheider discloses a center section (35) of the axle is located between the large end (37) and the small end (33), the center section (35) is eccentric to, and offset from the large end (37) and the small end (33) (paragraph 4), the center section (35) is a cylindrical form with an eccentric small step (34) adjacent to the small end (33).  (Figs. 1A-10, paragraphs 4-87.)
With respect to claim 4, Lorscheider discloses a diameter of the center section (35) is smaller than the large end diameter and larger than the small end diameter (paragraphs 63, 77), the center section (35) locates and supports the front wheel, the rotational axis of the front wheel is shared with an axis of the cylindrical center section (figs. 1A-1B).  (Figs. 1A-10, paragraphs 4-87.)
With respect to claim 5, Lorscheider discloses the large end (37) of the axle is housed in an axle housing of the first fork (figs. 1A-1B), the small end (33) of the axle is housed in an axle housing of the second fork (figs. 1A-1B).  (Figs. 1A-10, paragraphs 4-87.)
With respect to claim 6, Lorscheider discloses the small end (33) is configured with a distally located fastener (39) to fasten the axle and wheel to the axle housing of the first fork and the axle housing of the second fork (Figs. 1A-1B).  (Figs. 1A-10, paragraphs 4-87.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lorscheider in view of Cook (US 7,726,927).
With respect to claim 7, Lorscheider is silent regarding a position locator feature.  Cook teaches of an indexing structure with the end of an element includes a position locator feature (fig. 2) configured to indicate the position (abstract), the housing has a position index feature (3; fig. 2) configured to reference the position locator feature of the end.  (Fig. 2, col. 2, lines 61-67, col. 3, lines 1-32.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the indexing structure as described in Cook into the invention of Lorscheider in order to aid in the speed and simplicity of the adjustment of bolts. (Col. 1, lines 57-65.)  By having the position identifier on the inserting element and indexing structure on the housing; Lorscheider, as modified, discloses the large end (37) of an element includes a position locator feature (fig. 2 from Cook) configured to indicate the position of the center section axis relative to the first fork (figs. 1A-1B), the axle housing of the first fork (figs. 1A-1B)has a position index feature (3; fig. 2 from Cook) configured to reference the position locator feature of the large end (37).  (Figs. 1A-10, paragraphs 4-87.)
With respect to claim 8, Lorscheider, as modified, discloses the large end (37) of the axle includes an engagement feature (53) to provide rotational engagement to torque the axle (figs. 8B-10), the large end engagement feature (53) provides axial engagement to extract the axle from an installed position.  (Figs. 1A-10, paragraphs 4-87.)
With respect to claim 9, Lorscheider, as modified, discloses the axle can be rotated within the axle housings to a plurality of rotational positions by engagement of the large end engagement feature (paragraph 5), the axle is rotated to a desired rotational position, the desired axle rotational position locates the front wheel rotational axis at a desired position, the desired position of the front wheel rotational axis has a desired combination of handling and steering characteristics for the cycle (paragraphs 6, 61).  (Figs. 1A-10, paragraphs 4-87.)
With respect to claim 10, Lorscheider, as modified, discloses the desired axle rotational position is secured by rotational securement of the large end of the axle (paragraphs 6, 61), the desired axle rotational position may be secured by optional redundant rotational securement of the small end of the axle (using element 18).  (Figs. 1A-10, paragraphs 4-87.)
With respect to claim 11, Lorscheider, as modified, is silent regarding the rotational securement of the large end of the axle is provided by direct rotational engagement of the large end by the axle housing of the first fork.  Cook teaches of the rotational securement of the large end (fig. 2) of the element (1) is provided by direct rotational engagement of the large end (fig. 2) by the housing (2).  (Fig. 2, col. 2, lines 61-67, col. 3, lines 1-32.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the indexing structure as described in Cook into the invention of Lorscheider, as modified, in order to aid in the speed and simplicity of the adjustment of the bolts. (Col. 1, lines 57-65.)  
With respect to claim 12, Lorscheider, as modified, discloses the optional redundant rotational securement (32) of the small end (33) of the axle is made by direct rotational engagement (32 and 39) of the small end (33) by the axle housing of the second fork.  (Figs. 1A-10, paragraphs 4-87.)
With respect to claim 13, Lorscheider, as modified, discloses the large end (37) is configured to apply a first inward axial force, the first inward axial force ultimately applied to a bearing (12) of a first side of a hub of the front wheel (fig. 1B), the fastener (39) of the small end is configured to apply a second inward axial force, the second inward axial force ultimately applied to a bearing (12) of a second side of a hub of the front wheel (fig. 1B).  (Figs. 1A-10, paragraphs 4-87.) Furthermore, regarding the limitation of “the large end is configured to apply a first inward axial force, the first inward axial force ultimately applied to a bearing of a first side of a hub of the front wheel, the fastener of the small end is configured to apply a second inward axial force, the second inward axial force ultimately applied to a bearing of a second side of a hub of the front wheel” is functional language. “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  Lorscheider, as modified, discloses the structural limitation of the claim
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lorscheider and Cook as applied to claims 1-13 above, and further in view of Danelutti (US 2007/0262556).
With respect to claim 14, Lorscheider, as modified, is silent regarding a front brake caliper mount has the means to allow a brake caliper to be mounted in a plurality of positions relative to the front wheel.  Danelutti teaches of a front brake caliper mount (31m 34) has the means to allow a brake caliper (20) to be mounted in a plurality of positions relative to the front wheel (13).  (Figs. 1-12, paragraphs 50-97.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the brake caliper structure as described in Danelutti into the invention of Lorscheider, as modified, in order to achieve a clamping device and perfect a corresponding method which will allow a simple, rapid, effective and precise adjustment and repositioning of the brake caliper.  (Paragraph 10.)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614